Elections — Campaign Contributions, Expenses — Report Under 26 Ohio St. 423.1 [26-423.1] — 26 Ohio St. 423.10 [26-423.10] (1968), the candidates must file a final report not more than 15 days after the date of the general election. An additional report must be filed within 6 months after the date of the general election if additional contributions are received during that time.  The Attorney General is in receipt of your letter dated September 5, 1968, in which you request the opinion of this office concerning the "Control and Disclosure of Political Contributions and Expenditures Act" (HB 1002, 31st Legislature, Second Session).  "There are two categories of candidates whose political activity for this campaign will have ceased after the primary election.  "1. Candidates whose names appeared on the primary election ballot and who were defeated for the nomination.  "2. Candidates whose names appeared on the primary election ballot and who were nominated but have no opposition in the general election." You then ask: "Would such candidates be required to submit a report covering the entire period from July 8 to November 15, or could they meet the requirements of the law by making a final report as of the cessation of their political activity?" The 31st Legislature, Second Session, enacted into law the "Control and Disclosure of Political Contributions and Expenditures Act." Section 2 of that Act defines certain terms used therein and sets out as follows: "(a) `Candidate' means a person who has filed a Notification and Declaration of Candidacy for any public office pursuant to 26 Ohio St. 162 [26-162] (1961), as amended, or any comparable statute, but shall not include any person who has withdrawn or any person whose candidacy is unopposed." "(b) `Campaign' means and includes all activities for or against the election of a candidate from the date the filing period opens through the date of the general election." Section 6 of House Bill No. 1002, supra, sets out the time of filing reports. That Section reads as follows: "The reports of contributions and expenditures required by this Act shall be filed with the election board within the times hereinafter set forth: "(a) The report of a candidate shall be filed not more than fifteen (15) days after the date of each general election and shall include all contributions received and all expenditures made from the date the filing period opened or the date of his last report, whichever is later, through the tenth (10th) day after such election." You will note that the report of a candidate shall be filed not more than fifteen (15) days after the date of each general election and it must include all contributions received from the date of filing or the date of the candidate's last report through the tenth (10th) day after the general election. The language is clear and unambiguous and can only be interpreted that a report must be filed following the general election and not from the time of cessation of political activity. The definition of "campaign" includes time through the general election.  It will be noted further that Paragraph (c) of Section 6 requires additional reports within six (6) months after the date of general election if additional contributions are received or expenditures made during that period. This Section indicates that the Legislature desired reports beyond the cessation of political activity and the intent seems to be reports of any and all contributions made and used for or against candidates.  It is therefore the opinion of the Attorney General that candidates must file a final report not more than fifteen (15) days after the date of the general election. An additional report must be filed within six (6) months after the date of the general election if additional contributions are received during that time.  (Sam I. Hellman)